Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 1, 2020

                                       No. 04-20-00061-CR

                                       Nathan GUZMAN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 18-08-00031-CRL
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER

        The reporter’s record was due on March 16, 2020. On March 16, 2020, the court reporter
filed a notification of late record stating that the record had not been filed because appellant had
failed to pay or make arrangements to pay the court reporter’s fee for preparing the record and
appellant was not entitled to appeal without paying the fee. On March 20, 2020, we ordered
appellant to provide written proof that the court reporter’s fee had been paid or arrangements had
been made to pay the fee. On March 31, 2020, appellant provided written proof to this court that
he had paid the court reporter’s fee. We therefore ORDER the court reporter to file the
reporter’s record by May 1, 2020.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court